              Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 1 of 22


                                                                       Fl' ED
                                                               US CIHTR'CT COURT
Isaac N. Sutphin, P.C.(Wyo. Bar No. 6-3711)                   district of ■^yohihg
Macrina M. Jerabek(Wyo. Bar No. 7-5757)
Holland & Hart LLP
2515 Warren Avenue, Suite 450
                                                              2020 OCTi^
P.O. Box 1347
Cheyenne, WY 82003
Telephone:(307)778-4200
Facsimile:(307)778-8175
insutphin@hollandhart.com
mmjerabek@hollandhart.com

ATTORNEYS FOR PLAINTIFF
ARTISAN AND TRUCKERS CASUALTY COMPANY



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF WYOMING


 ARTISAN AND TRUCKERS CASUALTY
 COMPANY, a foreign insurer,

                  Plaintiff,

          V.                                         Civil Action No


 BOTTGER ENTERPRISES INC., a
 Wyoming Corporation; and STEVE H.
 BOTTGER, an individual person,

                  Defendants.



                          COMPLAINT FOR DECLARATORY RELIEF
                                         1.   INTRODUCTION

         1.      This is an insurance coverage action seeking declaratory relief pursuant to 28

U.S.C. §§ 2201 and 2202. Artisan and Truckers Casualty Company (hereinafter "Artisan") seeks

a determination that it does not have a duty to provide coverage to Bottger Enterprises Inc.

(hereinafter "BEI") and Steve H. Bottger (hereinafter "Bottger") under a policy of insurance issued

to BEI by Artisan with respect to claims arising out of an automobile accident that is the subject

of this case.
             Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 2 of 22




                                            II.    PARTIES


       2.       Plaintiff Artisan is a foreign insurance company organized under the laws of the

State of Ohio with its principal place of business located in the State of Ohio.

       3.       Defendant BEI is a corporation organized under the laws of the State of Wyoming

with a principal place of business located in Laramie, Wyoming.

       4.       Defendant Bottger is a citizen of the State of Wyoming.


                                III.    JURISDICTION AND VENUE


       5.       This Court has jurisdiction over this claim pursuant to 28 U.S.C. §1332 as the

amount in controversy exceeds $75,000.00, exclusive of interest and costs, and diversity amongst

the parties is complete.

       6.       Venue is proper with this Court pursuant to 28 U.S.C. §1391 as this case involves

claims for insurance coverage stemming from losses which occurred in Laramie, Wyoming and

Bottger resides within this judicial district.

                                             IV.   FACTS


        A.      Background


        7.      Bottger is the owner and operator of BEI.

        8.      BEI is a construction contractor specializing in masonry, drywall, and floor work.

        9.      Bottger had seen a 1999 Ford F-350 pick-up truck ("F-350") on the roadside

advertised for sale near the intersection of Tumbleweed Trail and WY-230,southwest of Laramie,

Wyoming.

        10.     On September 30, 2019, Bottger contacted the owners of the F-350, Ray and

Belinda Powers (collectively "Powers"), with an interest in the F-350.
             Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 3 of 22




         11.    When Bottger visited the Powers, Ray Powers was out of town, therefore his wife

Belinda provided Bottger with the keys to the F-350.

         12.    Bottger took the F-350 for a test drive.

         13.    No money exchanged hands between Bottger and Powers and the title remained in

the Powers' name.


         14.    The F-350 was not registered or insured by Powers.

         15.    On September 30,2019, while returning from the test drive, Bottger was westbound

on WY-230,a two-lane highway.

         16.    Bottger stopped the F-350 with his left turn signal on waiting for traffic to clear so

he could execute a left-hand turn onto Tumbleweed Trail Road leading to the Powers' house.

         17.    Stopped immediately behind Bottger's pickup was a 2000 Pontiac Grand Am

("2000 Pontiac").

         18.    A 2000 Peterbuilt tractor trailer("2000 Peterbuilt") was behind the 2000 Pontiac.

         19.    A 2012 GMC ("2012 GMC") pickup driven by Brandon Chimenti ("Chimenti")

was behind the 2000 Peterbuilt.

         20.    Chimenti attempted to pass the 2000 Peterbuilt. However, the passing maneuver

was tight.

         21.    The driver of the 2000 Pontiac saw Chimenti approaching from the rear and was

afraid Chimenti would rear-end her vehicle, so she drove the 2000 Pontiac off the road into the

ditch.

         22.     As Chimenti's 2012 GMC returned into the westbound lane of WY-230, he rear-

ended Bottger in the F-350.
            Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 4 of 22




       23.       The collision caused Bottger's pickup to be pushed into the path of an oncoming

2015 Peterbuilt which struck Bottger's vehicle.

       24.       The trailer being pulled by the semi struck Bottger's vehicle and pulled Bottger's

vehicle backwards toward a 2000 Peterbuilt that had been approaching the F-350 from the rear.

       25.       The 2015 Peterbuilt continued out of control and hit the 2000 Peterbuilt, knocking

it onto its side resulting in an explosion and fire that burned the F-350 and the 2000 Peterbuilt.

       26.       This accident resulted in serious injuries and a fatality.

       B.        Bottger*s Claim and Artisan*s Response Thereto

       27.       As a result ofinjuries sustained in the subject accident, Bottger tendered a claim to

Artisan for Medical Payments (MedPay) and Underinsured (UIM) benefits under the Artisan

Policy issued to BEI.

       28.       Artisan promptly acknowledged Bottger's claim and commenced its coverage

investigation.

       29.       Ultimately, Artisan determined that the F-350 did not qualify as an "insured auto"

as that term is defined in the Artisan Policy. For that reason,among others. Artisan advised Bottger

that there was no MedPay or UIM coverage available to him under the Artisan Policy.

        30.      Bottger has disputed Artisan's conclusions. Artisan continues to maintain its

coverage position.
          Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 5 of 22




       C.         The Artisan Policy

       31.        Artisan issued a Commercial Auto Insurance Policy no. 08432038-6 to BEI with a

policy period of February 28, 2019 to February 28,2020 (hereinafter "the Artisan Policy").

       32.     The Artisan Policy lists BEI as the named insured.

       33.     The insuring agreement for liability coverage in Artisan Policy contains the

following language, in pertinent parts:

                     INSURING AGREEMENT - LIABILITY TO OTHERS


             Subject to the Limits of Liability, if you pay the premium for liability
             coverage for the insured auto involved, we will pay damages, other than
             punitive or exemplary damages,for bodily injury, property damage,and
             covered pollution cost or expense,for which an insured becomes legally
             responsible because of an accident arising out of the ownership,
             maintenance or use ofan insured auto. However, we will only pay for the
             covered pollution cost or expense if the same accident also caused
             bodily injury or property damage to which this insurance applies.

             We will settle or defend, at our option, any claim or lawsuit for damages
             covered by this Part 1. We have no duty to settle or defend any lawsuit, or
             make any additional payments, after the Limit of Liability for this
             coverage has been exhausted by payment ofjudgments or settlements.

             ADDITIONAL DEFINITIONS USED IN THIS PART ONLY

             A.          When used in Part I - Liability To Others, insured means:

                         1.     You with respect to an insured auto.

                         2.     Any person while using, with your permission, and
                                within the scope ofthat permission, an insured auto
                                you own, hire or borrow except:

                               (a)     A person while he or she is working in a
                                       business of selling, leasing, repairing,
                                       parking, storing, servicing, delivering or
                                       testing autos, unless that business is yours
                                       and it was so represented in your application.

                                (b)    A person, other than one of your employees,
                                       partners (if you are a partnership), members
         Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 6 of 22




                                  (if you are a limited liability company),
                                  officers or directors (if you are a
                                  corporation), or a lessee or borrower or any
                                  oftheir employees, while he or she is moving
                                  property to or from an insured auto.

                           (c)     The owner or anyone else from whom the
                                   insured auto is leased, hired, or borrowed
                                   unless   the   insured   auto   is   a   trailer
                                   connected to a power unit that is an insured
                                   auto. However,this exception does not apply
                                   if the insured auto is specifically described
                                   on the declarations page.

                                   For purposes of this subsection A.2., an
                                   insured auto you own includes any auto
                                   specifically described on the declarations
                                   page.


                    3.     Any other person or organization, but only with
                           respect to the legal liability of that person or
                           organization for acts or omissions of any person
                           otherwise covered under this Part I - Liability To
                           Others.




             B.     When used in Part I - Liability To Others,insured auto also
                    includes;


                    1.     Trailers designed primarily for travel on public
                           roads, while cormected to your insured auto that is
                           a power unit;

                    2.     Mobile equipment while being carried or towed by
                           an insured auto; and

                    3.     Any temporary substitute auto.

Policy No.08432038-6, Form 6912(06/10) at 6.

      34.    The following definitions also apply to the above referenced provisions:
Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 7 of 22




         "Insured auto" or "your insured auto" means:
         a.     Any auto specifically described on the declarations
                page; or


         b.     An additional auto for Part I - Liability To Others
                and/or Part II - Damage To Your Auto on the date
                you become the owner if:

               (i)      you acquire the auto during the policy period
                        shown on the declarations page;

               (ii)     we insure all autos owned by you that are
                        used in your business;

               (iii)    no other insurance policy provides coverage
                        for that auto; and

               (iv)      you tell us within 30 days after you acquire
                        it that you want us to cover it for that
                        coverage.

               If you add any coverage, increase your limits or
               make any other changes to this policy during the 30
               day period after you acquire an additional auto,
               these changes to your policy will not become
               effective until after you ask us to add the coverage,
               increase your limits or make such changes for the
               additional auto. We may charge premium for the
               additional auto from the date you acquire the auto.
                With respect to Part I - Liability To Others, if we
                provide coverage for an additionally acquired auto
                in accordance with this paragraph b., we will provide
                the same coverage for such additional auto as we
                provide for any auto shown on the declarations
                page.


                With respect to Part II - Damage To Your Auto,ifwe
                provide coverage for an auto you acquire in addition
                to any auto specifically described on the
                declarations page, and the additional auto is:

               (i)      a private passenger auto, we will provide
                        the broadest coverage we provide for any
                        auto shown on the declarations page; or
         Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 8 of 22




                          (ii)     any auto other than a private passenger
                                   auto, and you have purchased Physical
                                   Damage coverage for at least one auto other
                                   than a private passenger auto, we will
                                   provide the broadest coverage for which the
                                   newly acquired auto is eligible.

                    c.     Any replacement auto on the date you become the
                           owner if:


                           (i)     you acquire the auto during the policy period
                                   shown on the declarations page;

                           (ii)    the auto that you acquire replaces one
                                   specifically described on the declarations
                                   page due to termination of your ownership of
                                   the replaced auto or due to mechanical
                                   breakdown of, deterioration of, or loss to the
                                   replaced auto that renders it permanently
                                   inoperable; and

                           (iii)   no other insurance policy provides coverage
                                   for that auto.



Policy No.08432038-6, Form 6912(06/10) at 2-3.

             14.    "Temporary substitute auto" means any auto you do not
                    own while used with the permission of its owner as a
                    temporary substitute for an insured auto that has been
                    withdrawn from normal use due to breakdown, repair,
                    servicing, loss or destruction.

Policy No. 08432038-6, Form 6912(06/10) at 5.

              17.   "You","your"and "yours"refer to the named insured shown
                    on the declarations page.

Policy No.08432038-6, Form 6912(06/10)at 5.

       35.   The Artisan Policy contains an Uninsured/Underinsured Motor Coverage

Endorsement(hereinafter"UM/UIM Endorsement).
          Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 9 of 22




       36.      The insuring agreement for liability coverage in the UM/UIM Endorsement

contains the following language, in pertinent parts:

                 UNINSURED/UNDERINSURED MOTORIST COVERAGE
                               ENDORSEMENT


             Except as specifically modified in this endorsement, all provisions of the
             Commercial Auto Policy apply.

             We agree with you that the insurance provided under your Commercial
             Auto Policy, and related endorsements, is modified as follows:

             INSURING AGREEMENT

             Subject to the Limits of Liability, if you pay the premium for
             Uninsured/Underinsured Motorist Coverage, we will pay for damages,
             other than punitive or exemplary damages, which an insured is legally
             entitled to recover from the owner or operator of an uninsured auto
             because of bodily injury:

             1. sustained by an insured;
             2. caused by an accident; and
             3. arising out ofthe ownership, maintenance,or use ofan uninsured auto.

             We will pay under this endorsement only after the limits ofliability under
             all applicable bodily injury liability bonds and policies have been
             exhausted by payment ofjudgments or settlements.

             Any lawsuit against us for benefits under this endorsement must be
             commenced prior to the expiration of the bodily injury statute of
             limitations in the state in which the accident occurred.

             ADDITIONAL DEFINITIONS

             When used in this endorsement, whether in the singular, plural, or
             possessive:

             1. "Insured" means:




                        if the named insured shown on the Declarations Page is a
                        corporation, partnership, organization or any other entity that is
                        not a natural person:
Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 10 of 22




          (i)         any person occupying your insured auto or a
                      temporary substitute auto; and

           (ii)       any person who is entitled to recover damages covered
                      by this endorsement because of bodily injury sustained
                      by a person described in (i) above.

 2. "Non-owned auto" means any auto that is not owned by you or
    furnished for your regular use and, if the named insured is a natural
    person, not owned by or furnished for the regular use of the named
    insured's spouse or relative.

 3."Owned" means the person or organization:

    a.     holds legal title to the vehicle;

    b.     has legal possession of the vehicle that is subject to a written
           security agreement with an original term of six (6) months or
           more; or


    c.     has legal possession of the vehicle that a leased to that person
           or organization under a written agreement for a continuous
           period of six(6) months or more.

 4. "Owner" means the person or organization who, with respect to a
    vehicle:


    a.         holds legal title to the vehicle;

    b.     has legal possession of the vehicle that is subject to a written
           security agreement with an original term of six (6) months or
           more; or


    c.     has legal possession of the vehicle that is leased to that
           person or organization under a written agreement for a
           continuous period of six(6) months or more.

 5. "Uninsured auto" means an auto or trailer of any type:

    a.     to which no bodily injury liability bond or policy applies at the
           time of the accident;

    b.     to which a bodily injury liability bond or policy applies at the
           time of the accident, but the bonding or insuring company:

           (i)        denies coverage; or




                                         10
 Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 11 of 22




             (ii)    is or becomes insolvent;

       c.    that is a hit-and-run vehicle whose operator or owner cannot be
             identified and which causes an accident resulting in bodily
             injury to an insured provided that the insured, or someone on
             his or her behalf, reports the accident to the police or civil
             authority within twenty-four(24)hours after the occurrence of
             the accident or as soon thereafter as is practicable under the
             circumstances; or

       d.    to which a bodily injury liability bond or policy applies at the
             time of the accident, but the sum of all applicable limits of
             liability for bodily injury is less than the coverage limit for
             Underinsured Motorist Coverage shown on the Declarations
             Page.

       An "uninsured auto" does not include any motorized auto or
       equipment:

       a.    owned by,furnished to, or available for the regular use of you
             or, ifthe named insured is a natural person, a      relative;

       b.    owned or operated by a self- insurer under any applicable
             vehicle law, except a self- insurer that is or becomes
             insolvent;

       c.    owned by any governmental unit or agency unless the
             motorized auto's use is unauthorized;

       d.    designed mainly for use off public roads, while not on
             public roads;

       e.    while being used as a residence or premises except mobile
             recreational vehicles while being used for normal        and
             ordinary purposes;

       f.    shown on the Declarations Page ofthis policy; or

       g.    not required to be registered as a motor vehicle.

37.    The UM/UIM Endorsement contains the following Exclusions:

      EXCLUSIONS- READ THE FOLLOWING EXCLUSIONS
      CAREFULLY.IF AN EXCLUSION APPLIES,COVERAGE WILL
      NOT BE AFFORDED UNDER THIS ENDORSEMENT.




                                      11
         Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 12 of 22




             1. Coverage under this endorsement is not provided for bodily injury
             sustained by any person while using or occupying:

               a.      an insured auto without the express or implied
                       permission of you or, if the named insured is a natural
                       person, a relative;

               b.      a non-owned auto without the express or implied
                       permission of the owner; or

               c.      an auto or device of any type designed to be operated on
                       the public roads that is owned by,furnished to, or available for
                       the regular use of you or, if the named insured is a natural
                       person, a relative, other than an insured auto or temporary
                       substitute auto.


             2, Coverage imder this endorsement will not apply directly or indirectly
                to benefit any insurer or self- insurer under any of the following or
               similar laws:


                a.     workers' compensation law; or
                b.     disability benefits law.

Policy No. 08432038-6,Form 6912(06/10) at 33-35.

       38.      The following general definition also applies to the above referenced provisions:

                9.     "Occupying" means in, on, entering or No. 08432038-6,
                       Form 6912(06/10) at 5.

       39.      The Artisan Policy contains a Medical Payments Coverage Endorsement

(hereinafter "Medical Payments Endorsement").

       40.      The insuring agreement for liability coverage in the Medical Payments

Endorsement contains the following language, in pertinent parts:

                     MEDICAL PAYMENTS COVERAGE ENDORSEMENT

             Except as specifically modified in this endorsement, all provisions ofthe
             Commercial Auto Policy apply.

             We agree with you that the insurance provided under your Commercial
             Auto Policy is modified as follows:




                                                 12
Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 13 of 22




 INSURING AGREEMENT


 Subject to the Limits of Liability, if you pay the premium for Medical
 Payments Coverage, we will pay the usual and customary charge for
 reasonable and necessary expenses, incurred within three (3) years from
 the date ofan accident,for medical and flmeral services because of bodily
 injury:

 1. sustained by an insured;
 2. caused by an accident; and
 3. arising out of the ownership, maintenance or use of a motor vehicle
    or trailer.


 Any dispute as to the usual and customary charge will be resolved
 between the service provider and us.

 ADDITIONAL DEFINITIONS


 When used in this endorsement, whether in the singular, plural, or
 possessive:

  1. "Insured" means:


     a.     ifthe named insured shown on the Declarations Page           is
            a natural person:

           (i)      you while occupying any auto, other than an
                    auto owned by you which is not an insured
                    auto;

           (ii)     a relative while occupying an insured auto,
                    temporary substitute auto, or non-owned auto;

           (iii)    you or any relative when struck by a land motor
                    vehicle of any type, or a trailer, while not
                    occupying   a motor vehicle; and

           (iv)     any other person while occupying an insured
                    auto, temporary substitute auto, or a trailer
                    while attached to an insured auto; or

     b.     if the named insured shown on the Declarations Page is a
            corporation partnership, organization or any other entity that is
            not a natural person, any person occupying your insured
            auto, temporary substitute auto, or a trailer while attached
            to an   insured auto.




                                      13
 Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 14 of 22




      2. "Non-owned auto" means any auto that is not owned by you or
         furnished for your regular use and, if the named insured is a natural
         person, not owned by or furnished for the regular use of the named
         insured's spouse or a relative.

      3."Owned" means the person or organization:

         a.      holds legal title to the vehicle;

         b.    has legal possession ofthe vehicle that is subject to a
               written security agreement with an original term of six
               (6) months or more; or

         c.     has legal possession ofthe vehicle that is leased to that
                person or organization under a written agreement for a
                continuous period of six(6) months or more.

      4. "Owner" means the person or organization who, with respect to a
         vehicle:


         a.     holds legal title to the vehicle;

         b.     has legal possession of the vehicle that is subject to a
                written security agreement with an original term of six
                (6) months or more; or

         c.     as legal possession ofthe vehicle that is leased to that
                person or organization under a written agreement for a
                continuous period of six (6) months or more.

      5. "Usual and customary charge" means an amount which we
         determine represents a customary charge for services in the
         geographical area in which the service is rendered. We shall
         determine the usual and customary charge through the use of
         independent sources of our choice.

41.      The Medical Payments Endorsement contains the following Exclusions:

      EXCLUSIONS - READ                THE      FOLLOWING       EXCLUSIONS
      CAREFULLY.IF AN EXCLUSION APPLIES,COVERAGE WILL
      NOT BE AFFORDED UNDER THIS ENDORSEMENT.




                                           14
        Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 15 of 22




            Coverage under this endorsement does not apply to bodily injury:



            2. occurring during the course of employment                    if workers'
               compensation coverage should apply;

            3. arising out of an accident involving an auto or trailer while being
               used by a person while employed or engaged in the business of
               selling, leasing, repairing, parking, storing, servicing, delivering, or
               testing vehicles, unless that business is yours;



            8. sustained by any person while occupying an insured auto,
               temporary substitute auto, or trailer without the express or
                 implied permission of you or, if the named insured is a natural
                 person, a relative;

            9. sustained by any person while occupying a non-owned auto without
               the express or implied permission ofthe owner;


Policy No.08432038-6, Form 6912(06/10) at 40-41.

      42.        The Artisan Policy contains the following "Other Insurance" provision:

            3.          Other Insurance


                        a.      For any insured auto that is specifically
                                described on the declarations page, this
                                policy provides primary coverage. For an
                                insured auto which is not specifically
                                described on the declarations page,
                                coverage under this policy will be excess
                                over any and all other valid and collectible
                                insurance, whether primary, excess or
                                contingent.


                                Ifcoverage under more than one policy
                                applies on the same basis, either excess
                                or primary, we will pay only our
                                proportionate share. Our proportionate share
                                is the portion that the Limit of Liability ofthis
                                policy beats to the total of the limits of all the




                                                   15
          Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 16 of 22




                              Coverage Forms and policies covering on the
                              same basis.

Policy No. 08432038-6, Form 6912(06/10) at 22.

        V.     THERE IS AN ACTUAL AND JUSTICIABLE CONTROVERSY AS TO
                               ARTISAN'S COVERAGE OBLIGATIONS


       43.     Artisan incorporates the allegations set forth in the preceding paragraphs as if fully

set forth herein.


       44.     The Artisan Policy provides liability coverage for damages, other than punitive or

exemplary damages, for "bodily injury" and "property damage" for which an "insured" becomes

legally responsible because of an accident arising out ofthe ownership, maintenance or use of an

"insured auto."


       45.     There is an actual and justiciable controversy as whether any of the of the claims

asserted by BEI or Bottger are for damages arising out of the ownership, maintenance, or use of

an "insured auto."


        46.     The Artisan Policy defines "insured auto" as an auto specifically described on the

declarations page, an "additional auto," a "replacement auto," and a "temporary substitute auto."

        47.     The Ford F-350 is not listed on the Declarations page of the Artisan Policy.

        48.     The Artisan Policy defines "additional auto" as an auto acquired during the policy

period, the policy covers every auto owned by the "insured" or "insured's business," no other

insurance policy covers the auto, and the "insured" notifies Artisan within thirty days of acquiring

the auto that it wants the new auto to be included under the coverage.

        49.     There is an actual and justiciable controversy as to whether the F-350 qualifies as

an "additional auto."




                                                 16
         Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 17 of 22




       50.     The Artisan Policy defines a "replacement auto" as an auto that the "insured"

acquires during the policy period, that replaces an auto listed on the declaration page due to

breakdown or loss that renders the listed auto inoperable, and is an auto that is not covered by any

other insurance policy.

       51.     There is an actual and justiciable controversy as to whether the F-350 qualifies as

a "replacement auto."

       52.     The Artisan Policy defines "temporary substitute auto" as any auto not owned by

the "insured" who is using it with permission in place of an "insured auto" that is taken out of

normal use due to breakdown, repair, servicing, loss or destruction.

       53.     There is an actual and justiciable controversy as to whether the F-350 qualifies as

a "temporary substitute auto."

       54.     The UM/UIM Endorsement provides coverage for damages, other than punitive or

exemplary damages, which an "insured" is legally entitled to recover from the "owner"or operator

of an "uninsured auto" because of "bodily injury" sustained by an "insured," caused by an

"insured," and arising out of the ownership, maintenance, or use of an "insured auto."

       55.     There is an actual and justiciable controversy as to whether Artisan owes coverage

to BEI or Bottger for damages that they are legally entitled to recover from the"owner"or operator

of an "uninsured auto" because of "bodily injury" sustained by an "insured," caused by an

"insured," and arising out of the ownership, maintenance, or use of an "insured auto."

       56.     The UM/UIM Endorsement provides that Artisan will pay an insured under the

UIM Endorsement only after the limits of liability under all applicable "bodily injury" liability

bonds and policies have been exhausted by payment ofjudgments or settlements.




                                                 17
         Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 18 of 22




       57.     There is an actual and justiciable controversy as to whether the limits of liability

under all applicable "bodily injury" liability bonds and policies have been exhausted by payment

ofjudgments or settlements.

       58.     The UM/UIM Endorsement excludes coverage for "bodily injury" sustained by any

person while using or "occupying" an insured auto without the express or implied permission of

the insured, a "non-owned auto" without the express or implied permission of the "owner," or an

"auto"or device ofany type designed to be operated on the public roads that is owned by,furnished

to, or available for the regular use ofthe named insured.

       59.     There is an actual and justiciable controversy as to whether Artisan owes coverage

to BEI or Bottger for "bodily injury" sustained by any person while using or "occupying" an

"insured auto" without the express or implied permission of BEI, a "non-ovmed auto" without the

express or implied permission of the "owner," or an "auto" or device of any type designed to be

operated on the public roads that is owned by,furnished to, or available for the regular use ofBEI.

       60.     The UMAJIM Endorsement does not apply directly or indirectly to benefit an

insurer or self-insurer under workers' compensation law or disability benefits law.

       61.     There is an actual and justiciable controversy as to whether Artisan owes coverage

to BEI or Bottger and/or whether workers' compensation law or disability benefits law apply to

the subject accident.

       62.     The Medical Payment Endorsement provides that Artisan will pay the "usual and

customary charge"for reasonable and necessary expenses,incurred within three(3)years from the

date of the "accident" for medical and funeral services because of a "bodily injury" sustained by

an "insured," caused by an "accident" and arising out of the ownership, maintenance or use of a

motor vehicle or "trailer."




                                                18
         Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 19 of 22




       63.     There is an actual and justiciable controversy as to whether Artisan owes coverage

to BEI or Bottger for the "usual and customary charge" for reasonable and necessary expenses,

incurred within three (3) years from the date of the "accident" for medical and funeral services

because of a "bodily injury" sustained by an "insured," caused by an "accident" and arising out of

the ownership, maintenance or use of a motor vehicle or "trailer."

       64.     The Medical Payments Endorsement excludes coverage for "bodily injury"

occurring during the course of employment if workers' compensation coverage applies.

       65.     There is an actual and justiciable controversy as to whether Artisan owes coverage

to BEI or Bottger for "bodily injury" occurring during the course of employment and whether

workers' compensation coverage applies to the subject accident.

       66.     The Medical Payments Endorsement excludes coverage for "bodily injury" arising

out ofan "accident" involving an "auto" or "trailer" while being used by a person while employed

or engaged in the business of selling, leasing, repairing, parking, storing, serving, delivering, or

testing vehicles, unless that business is the named insureds.

       67.     There is an actual and justiciable controversy as to whether Artisan owes coverage

to BEI or Bottger for "bodily injury" arising out of an "accident" involving an "auto" or "trailer"

while being used by a person while employed or engaged in the business of selling, leasing,

repairing, parking, storing, serving, delivering, or testing vehicles, other than BEI's business.

       68.     The Medical Payments Endorsement excludes coverage for "bodily injury"

sustained by any person while "occupying" an "insured auto," "temporary substitute auto," or

"trailer" without the express or implied permission ofthe insured.

       69.     There is an actual and justiciable controversy as to whether Artisan owes coverage

to BEI or Bottger for "bodily injury" sustained by any person, including Bottger, while




                                                 19
          Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 20 of 22




"occupying" an "insured auto," "temporary substitute auto," or "trailer" without the express or

implied permission of BEI,

       70.     The Medical Payments Endorsement excludes coverage for "bodily injury"

sustained by any person while "occupying" a "non-owned auto" without the express of implied

permission of the "owner."

       71.     There is an actual and justiciable controversy as to whether Artisan owes BEI or

Bottger coverage for "bodily injury" sustained while "occupying" a"non-owned auto" without the

express ofimplied permission of the "owner," including the Powers.

       72.     The Medical Payments Endorsement defines"owner" as the person or organization

who, with respect to the vehicle, holds title to the vehicle, had legal possession of the vehicle that

is subject to a written security agreement with an original term of six (6) months or more, or has

legal possession of the vehicle that is leased to that person or organization under a written

agreement for a continuous period of six(6) months.

       73.     There is an actual and justiciable controversy as to whether the BEI or Bottger

qualifies as an "owner" as defined under the Medical Payments Endorsement.

       74.     The Artisan Policy provides that its insurance is excess when an auto is insured

under another insurance policy.

       75.     There is an actual and justiciable controversy as to whether Artisan is excess ofthe

other policies involved, if Artisan provides any coverage at all.

       76.     There is an actual and justiciable controversy as to whether there is coverage

available to BEI under the Artisan Policy.

       77.     In addition to the provisions cited above. Artisan pleads all other conditions, terms,

provisions, limitations, definitions, and exclusions ofthe Artisan Policy, which also may be found




                                                 20
          Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 21 of 22




to be applicable to Artisan's investigation and defense of these claims, and Artisan reserves the

right to amend its Complaint for Declaratory Judgment as additional and/or more specific

information becomes available.

                       VI.    CLAIM FOR DECLARATORY JUDGMENT


       78.     Artisan incorporates the allegations set forth in the preceding paragraphs as iffully

set forth herein.


       79.     Pursuant to 28 U.S.C. §§ 2201 and 2202, Artisan seeks a judicial declaration of its

rights and duties under the Artisan Policy.

       80.     Plaintiff Artisan is entitled to Declaratory Judgment in its favor, specifically

including a judicial determination that it does not owe any coverage to BEI and Bottger under the

Artisan Policy for the claims arising out ofthe automobile accident that is the subject ofthis C2ise.

                                  VII.   REQUEST FOR RELIEF

        WHEREFORE,Artisan, having specifically alleged the foregoing, now requests for the

following relief:

        81.    For a determination of the rights and obligations of the parties hereto under the

Artisan Policy.

        82.     For a declaration that Artisan does not owe any coverage or indemnity obligations

to BEI and Bottger under the Artisan Policy for the subject accident.

        83.     For all interest as allowed by applicable law.

        84.     For attorney's fees and costs allowed by applicable statute and law.

        85.     For other and further relief as the Court deems just and equitable.




                                                 21
              Case 0:20-cv-00190-ABJ Document 1 Filed 10/14/20 Page 22 of 22




         DATED; October 14, 2020



                                         Isaac N. Sutphin, P.C.(Wyo. Bar No. 6-3711)
                                         Macrina M. Jerabek (Wyo. Bar No. 7-5757)
                                         Holland & Hart LLP
                                         2515 Warren Avenue, Suite 450
                                         P.O. Box 1347
                                         Cheyenne, WY 82003
                                         Telephone:(307)778-4200
                                         Facsimile:(307)778-8175
                                         insutphin@hollandhart.com
                                         mmjerabek@hollandhart.com

                                         ATTORNEYS FOR PLAINTIFF
                                         ARTISAN AND TRUCKERS CASUALTY
                                         COMPANY

15567469 vl




                                           22
